                                  Timothy J. Straub                                                       Dentons US LLP
                                  Managing Associate                                           1221 Avenue of the Americas
                                                                                                 New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                 United States
                                  D   +1 212 768 6821
                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




March 30, 2020                              The application is GRANTED. The parties are directed
                                            to inform the Court within 45 days whether it may close
VIA ECF                                     the case.

The Honorable Edgardo Ramos
United States District Judge                                               April 9, 2020
Southern District of New York
40 Foley Square, Room 619
New York, New York 10007


Re:    Reid v. Robert Clergerie America, Inc.: Case No. 1:19-cv-7967-ER

Dear Judge Ramos:

We represent defendant Robert Clergerie America, Inc. (“Defendant”) in the above-referenced matter.
Together with counsel for plaintiff, Valentin Reid, we jointly and respectfully move this Court to stay all
case deadlines in this action for forty five (45) days, from March 30, 2020 to May 14, 2020.

The requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.




                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                        Timothy J. Straub


cc:     All counsel of record (by ECF)
